In the

United States Court of Appeals
              For the Seventh Circuit

No. 09-1211

U NITED S TATES OF A MERICA,
                                               Plaintiff-Appellee,
                               v.

A DAM M EECE,
                                           Defendant-Appellant.


           Appeal from the United States District Court
               for the Western District of Wisconsin.
      No. 3:08-cr-00095-bbc-1—Barbara B. Crabb, Chief Judge.



     A RGUED M AY 28, 2009—D ECIDED S EPTEMBER 2, 2009




 Before B AUER, F LAUM and K ANNE, Circuit Judges.
  B AUER, Circuit Judge. After police arrested Adam
Meece, they obtained consent from his girlfriend, Jami
Lee, to search the home the couple shared. The search
revealed two handguns and Meece was charged and
convicted of illegally possessing a firearm as a felon.
Meece claims that his arrest was unlawful and that news
of the arrest startled Lee into consenting to the search,
so that the district court should have granted his motion
2                                                No. 09-1211

to suppress the handguns as fruits of a tainted search.
He also claims that the district court erred by applying
a sentence enhancement for using a firearm in con-
nection with another felony, and that his sentence is
procedurally and substantively unreasonable. We affirm.


                    I. BACKGROUND
  On April 17, 2008, Meece was serving a state term of
extended supervision following his release from prison
on a felony conviction. Officer Denise Markham, of the
Madison, Wisconsin Police Department, received a phone
call that day from an anonymous informant accusing
Meece of possessing two or three handguns and cocaine
at a residence he shared with his girlfriend. Markham
asked the informant several questions in an attempt
to learn about the caller’s relationship to Meece and the
basis of the caller’s knowledge. Confident of the infor-
mant’s credibility, Markham reported the information to
Meece’s probation officer, who then asked Markham to
take Meece into custody pursuant to the terms of
Meece’s extended release.1



1
  Wisconsin Statute § 302.113(8m)(a) states: “Every person
released to extended supervision under this section remains in
the legal custody of the department. If the department alleges
that any condition or rule of extended supervision has been
violated by the person, the department may take physical
custody of the person for the investigation of the alleged
violation.”
No. 09-1211                                            3

  Meece was arrested that same afternoon on his way
home from work. Markham and other officers then went
to the house that Meece and Lee shared. The officers
told Lee that Meece had been arrested and that they
believed there were guns in the home. Lee consented to
a search of the house, which revealed two handguns
under the mattress of Meece’s bed. In the kitchen, the
officers found a scale, several plastic baggies, and a
Tupperware bowl, all containing cocaine residue.
Finally, a police dog alerted the officers to $3,400 in
cash hidden in the basement rafters.
  Meece was charged in a single-count indictment with
unlawfully possessing a firearm as a convicted felon, in
violation of 18 U.S.C. § 922(g)(1). He moved to suppress
the evidence of the weapons found in his home on the
theory that the officers lacked authority to take him
into custody and that his illegal arrest tainted the dis-
covery of the weapons by influencing Lee’s consent to
search the house. The district court denied the motion
and Meece pleaded guilty while reserving his right to
appeal the court’s ruling on the motion.
  At sentencing, the district court applied an offense
level enhancement pursuant to U.S.S.G. § 2K2.1(b)(6)
for possessing the handguns in connection with a felony
drug crime. With this enhancement, Meece’s Guidelines
sentencing range was from 63 to 78 months. The district
court sentenced Meece to 78 months’ imprisonment.
4                                             No. 09-1211

                   II. DISCUSSION
  Meece makes four arguments on appeal: (1) that his
arrest was unlawful; (2) that this unlawful arrest tainted
Lee’s consent to search the house, so that the guns should
have been suppressed; (3) that the district court errone-
ously applied the sentence enhancement; and (4) that
his sentence is unreasonable.


    A. Arrest
  Meece’s first argument, and the predicate for his
second, is that his arrest was illegal. Because Meece
was serving a term of supervised release, he could be
detained upon a reasonable suspicion that he had com-
mitted, or was about to commit, a crime or violation of
the terms of his supervised release. Knox v. Smith, 342
F.3d 651, 657 (7th Cir. 2003). Meece claims that the
district court erred in finding that there was reasonable
suspicion for the arrest because, although Markham
testified that she asked the anonymous informant several
questions and received satisfying answers to those ques-
tions, Markham never stated what those answers were.
Without knowing the answers, Meece claims, there is
no way to determine whether the informant was
credible and, therefore, no way to know if Markham
had a reasonable suspicion that Meece had committed a
crime. The district court found that Markham’s testi-
mony was sufficient to show that she had a reasonable
suspicion, even though it would have been better if
Markham had revealed the informant’s answers so
that they could be evaluated.
No. 09-1211                                                5

  It certainly would be better to know the answers given
by the informant, but we do not need to decide whether
the evidence in this case was sufficient to support a
finding of reasonable suspicion. The heart of Meece’s
appeal is that the handguns found in his home should
have been suppressed. The potential illegality of his
arrest is useful to Meece only if he can use it to prove
that the evidence of the handguns was tainted. As ex-
plained below, he cannot.


  B. Taint
   Meece’s second argument is that the news of his
illegal arrest tainted Lee’s consent to the officers’ search,
so that the evidence found during the search should
have been suppressed. “We review a district court’s
findings of fact in a suppression hearing for clear error
and its conclusions of law de novo.” United States v.
Jackson, 300 F.3d 740, 745 (7th Cir. 2002).
   Evidence is not automatically tainted “simply because
it would not have come to light but for the illegal actions
of the police.” Wong Sun v. United States, 371 U.S. 471, 487-
88 (1963). Neither is all evidence inadmissable that “some-
how came to light through a chain of causation that
began with [illegal police activity].” United States v.
Ceccolini, 435 U.S. 268, 276 (1978). But establishing that
Meece’s arrest influenced Lee’s consent is a necessary
start. There must be some causal nexus between the
illegal police activity and the disputed evidence. As
Meece properly states in his brief, “[e]vidence which
is obtained as a result of an illegal arrest is fruit of the
6                                                   No. 09-1211

poisonous tree . . . .” United States v. Swift, 220 F.3d 502, 507
(7th Cir. 2000) (emphasis added). If the news of the
arrest did not influence Lee’s consent, we do not even
need to consider whether obtaining Lee’s consent (and,
ultimately, the guns) was independent of the arrest,
inevitable, or in some other way sufficiently distanced
from the presumptively illegal arrest. See id. (“The
evidence may be purged of the taint by a finding that
it was discovered by an independent source, that it
would inevitably have been discovered without the
unlawful [activity], or that its discovery is sufficiently
distant in causal connection from the illegal [activity] so
as to attenuate the connection between the two.”).
  Whether Lee’s consent was influenced by the news of
Meece’s arrest is a factual determination that we review
for clear error. “Clear error review means that the
district court’s decision will not be reversed unless
after reviewing the entire record we are left with a
definite and firm conviction that a mistake has been
committed.” United States v. Carmack, 100 F.3d 1271, 1276
(7th Cir. 1996).
  The record in this case supports two theories as to
why Lee consented to the search, neither of which helps
Meece. Markham testified that when Lee consented to
the search, she said that she had children in the house
and that she was worried about the guns. Lee’s affidavit
and testimony claimed that she consented to the search
because she needed to pick up her child from daycare
and Markham threatened that if Lee did not consent
to the search, the officers would get a warrant, which
No. 09-1211                                               7

could take hours, and that, during that time, Lee would not
be allowed to leave the house.2 Lee never even hinted
that the news of Meece’s arrest prompted her consent;
whether she consented to the search out of a concern
for her children’s safety or because she needed to pick up
her child from daycare is irrelevant.
  Meece does make a good point that the magistrate
judge and, to a lesser extent, the district court took one
of Lee’s statements out of context. During cross-exam-
ination at the evidentiary hearing, Lee stated about
Meece: “Quite honestly, he has been in trouble before
and I pretty much have taken care of my three children
by myself for a very long time . . . .” The magistrate
judge used this statement to conclude that “Meece’s
arrest had zero impact on Lee’s consent to search:
she testified that Meece’s arrest was absolutely inconse-
quential to her thought process.” The district court stated
that “Lee testified that the defendant’s arrest was
hardly surprising or even consequential.”
  Meece is correct that Lee’s statement was in response
to the government’s persistent accusation that she was
lying during the evidentiary hearing to protect the
father of her children. It was not related to her thought
process on the day she gave consent. But the fact



2
  The magistrate judge and district court credited the offi-
cers’ version of events and Meece does not claim that Lee’s
consent was coerced by this reported threat of not being
allowed to leave the house until a search warrant was ob-
tained and executed.
8                                             No. 09-1211

remains that Lee had two opportunities to claim that her
consent was influenced by the news of Meece’s arrest and
never made that claim. The district court was correct in
observing that “Lee testified at the hearing and said
nothing to suggest that defendant’s arrest was a factor
in her decision to let the officers into her house.”
  Meece simply fails to point us to any convincing evi-
dence that Lee was influenced by Meece’s arrest. Meece’s
claim that the news of his arrest must have influenced
Lee’s consent falls short. The fact that Lee consented to
the search after learning of Meece’s arrest is not
sufficient; chronology does not prove causation. The
district court did not err in denying Meece’s motion to
suppress.


    C. Sentence Enhancement
  Meece next argues that, even if his conviction was
proper, the district court erroneously applied a sentence
enhancement under U.S.S.G. § 2K2.1(b)(6). That section
increases a defendant’s offense level by four levels “[i]f
the defendant used or possessed any firearm or ammuni-
tion in connection with another felony offense; or pos-
sessed or transferred any firearm or ammunition with
knowledge, intent, or reason to believe that it would be
used or possessed in connection with another felony
offense.” “We review the district court’s application of
sentencing guidelines de novo, but where the district
court bases the application of a sentencing guideline
on factual findings, we review for clear error.” United
States v. Wagner, 467 F.3d 1085, 1089 (7th Cir. 2006).
No. 09-1211                                              9

“[R]eview of a district court’s sentencing enhancement
under U.S.S.G. § 2K2.1(b)([6]) is a mixed question of fact
and law that we review for clear error.” United States v.
Markovitch, 442 F.3d 1029, 1031 (7th Cir. 2006) (citing
United States v. Wyatt, 102 F.3d 241, 246 (7th Cir. 1996)).
  We have stated before that “[t]he seizure of a firearm
in close proximity to illegal drugs is considered power-
ful support for the inference that the firearm was used
in connection with the drug trafficking operation.”
Markovitch, 442 F.3d at 1032 (quoting United States v.
Ewing, 979 F.2d 1234, 1238 (7th Cir. 1992)); see U.S.S.G.
§ 2K2.1 Application Note 14(B) (firearm found in close
proximity to drug paraphernalia triggers the enhance-
ment). In this case, the search of Meece’s house
revealed two handguns and $3,400 in cash, as well as a
scale, several baggies, and a Tupperware bowl all con-
taining cocaine residue. The district court concluded
that Meece was trafficking drugs and that the guns were
in the house to protect against the increased risk of a
home invasion associated with drug trafficking. See
United States v. LePage, 477 F.3d 485, 489 (7th Cir. 2007)
(When “guns are possessed along with the materials of
a drug trafficker, it is a reasonable inference that the
guns protect or embolden the criminal enterprise.”).
  Meece argues that the guns were not in close proximity
to the drug paraphernalia because the guns were found
upstairs while the scale and baggies were found on the
main floor and the cash was recovered from the base-
ment. We are unpersuaded by this argument. If, as the
district court found, the guns were present to protect
against the increased risk of a home invasion, then the
10                                              No. 09-1211

bedroom was a logical place to store them. It would do
no good, for example, to keep the guns in the basement
rafters with the cash.
  While various inferences might be drawn from the
facts of this case, we cannot conclude that the dis-
trict court’s interpretation of the facts and use of the en-
hancement was in error. See Markovitch, 442 F.3d at 1031
(“Where there are two permissible views of the
evidence, the factfinder’s choice between them cannot be
clearly erroneous.” (quoting Anderson v. City of Bessemer,
470 U.S. 564, 574 (1985))).


  D. Reasonableness of Sentence
  Meece’s final argument challenges the length of his
sentence. A district court must impose a reasonable
sentence and we review sentences for an abuse of discre-
tion. Gall v. United States, 128 S. Ct. 586, 594 (2007). When
a sentence is within a properly calculated Guidelines
range it “is entitled to a rebuttable presumption of rea-
sonableness” on appeal. United States v. Nitch, 477 F.3d
933, 937 (7th Cir. 2007); see Rita v. United States, 551 U.S.
338, 347 (2007).
  Meece argues that his sentence was imposed in a proce-
durally unreasonable manner because the district court
improperly calculated his Guidelines range by
applying the sentence enhancement. We have already
found that the enhancement was appropriate, so this
argument fails.
 Meece also argues that, even if his Guidelines range
was properly calculated, his sentence is substantively
No. 09-1211                                                    11

unreasonable and that the district court did not
adequately explain how “a 78 month stay in prison
would be the least means necessary to meet any of the
goals set out in 18 U.S.C. § 3553.” 3 Meece does not
explain why his sentence is unreasonable other than
stating that “[p]ossession of a firearm, alone, does not
provide much guidance to a court when determining a
proper sentence” and pointing out that Meece’s only
other felony conviction was for failing to return to a
work release program. As discussed below, the district
court considered more than Meece’s bare possession of
two handguns; Meece cannot rebut the presumption of
reasonableness.
  Meece’s argument that the district court failed to
explain how the sentence was appropriate in light of the
goals set out in § 3553(a) also falls short. “The district
court need not address each § 3553(a) factor in checklist
fashion, explicitly articulating its conclusion for each
factor; rather, the court must simply give an adequate
statement of reasons, consistent with § 3553(a), for believ-
ing the sentence it selects is appropriate.” United States
v. Panaigua-Verdugo, 537 F.3d 722, 728 (7th Cir. 2008). In
this case, the district court adequately explained the
necessity of the sentence imposed at the sentencing
hearing. She explained to Meece: “Your willingness to
ignore the consequences of your actions is chilling. You
are very dangerous to the community. At this point, the



3
  Failing to consider the § 3553(a) factors is actually procedural
error. Gall, 128 S. Ct. at 597. Meece addresses it under sub-
stantive reasonableness, but it makes no difference in this case.
12                                              No. 09-1211

damage has been relatively contained, but I see you as a
potential threat for a long time to come.” A little later,
the court summarized the need for the 78-month sentence:
     Your criminal history reflects your lengthy involve-
     ment in criminal activity. You have alcohol and drug
     addictions, violent tendencies, and psychological
     problems. You’ve been afforded a number of oppor-
     tunities for correctional treatment over the years, but
     they have not proved helpful. You committed this
     offense while you were on supervision, demonstrating
     a serious disregard for the law. When the seriousness
     of the offense is coupled with your prior criminal
     history, it warrants a sentence within the advisory
     guideline range, and I believe it warrants a sentence
     at the high end of the range. Such a sentence is rea-
     sonable and no greater than necessary to hold you
     accountable, protect the community, provide you the
     opportunity to participate in correctional treatment,
     and achieve parity with the sentences of similarly-
     situated offenders.
  The district court thoroughly and thoughtfully con-
sidered the § 3553(a) factors in light of Meece’s
individual circumstances.


                    III. CONCLUSION
  For the reasons discussed above, we A FFIRM Meece’s
conviction and sentence.



                            9-2-09